Citation Nr: 0604275	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-03 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability.  

2.  Entitlement to an increased evaluation for exophthalmous, 
bilateral, with lagophthalmos, and dry eye syndrome, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:  The American Legion



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from May 1934 to June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied a November 1999 claim for 
the benefit sought on appeal.  See limited substantive 
appeal, VA Form 9, March 2002.  

Although the veteran was scheduled for a video conference 
hearing before a Board Veterans' Law Judge (VLJ) in November 
2004, the veteran withdrew his hearing request due to poor 
health and advanced age.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.    The RO/AMC will advise the 
veteran if further action is warranted on his part.  


REMAND

The veteran is seeking a total disability rating based upon 
individual unemployability.  The law provides that the 
benefit may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2005).  

Additionally, where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities.  See 38 C.F.R. §§ 3.321(b), 
4.16(b).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  See 38 C.F.R. § 4.19.  In determining whether 
appellant is entitled to a total disability rating based upon 
individual unemployability, neither the appellant's non-
service-connected disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) (1992); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  

The veteran is in receipt of service connection for four (4) 
disabilities: (1) a left chest plaque, due to asbestos 
exposure, currently evaluated as 30 percent disabling; (2) 
bilateral exophthalmos with lagophthalmos, dry eye syndrome 
and diplopia, (bilateral), currently evaluated as 30 percent 
disabling; (3) residuals of a thyroidectomy, currently 
evaluated as 30 percent disabling; and (4) residuals of a 
fracture of the left ankle, with traumatic arthritis, 
formerly evaluated as 20 percent disabling.  Thus, while the 
veteran's combined disability rating meets the criteria for 
consideration of a total rating at 70 percent, all of the 
disorders are singularly evaluated at less than 40 percent, 
and he is therefore presently ineligible for a total rating 
on a schedular basis.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2005).  

As noted in various Statements of the Case, the RO found that 
the veteran's service-connected disorders did not meet the 
schedular criteria, and that he was therefore ineligible for 
the benefit on such a basis.  See Statement and Supplemental 
Statements of the Case, dated February 2002; April 2003; June 
2003; August 2004; and May 2005.  





However, apart from the reasons for denial on the schedular 
basis, the Board is unable to ascertain the veteran's 
employability potential under 38 C.F.R. § 4.16(b).  
Fisher v. Principi, 4 Vet. App. 57 (1993); Fanning v. Brown, 
4 Vet. App. 225 (1993).  It has been held that a clear 
explanation of a denial of a total rating based on individual 
unemployability requires analysis of the current degree of 
unemployability attributable to service-connected disability 
as compared to the degree of unemployability attributable to 
nonservice-connected conditions.  See Cathell v. Brown, 8 
Vet. App. 539 (1995).  The standard is not whether the 
veteran's unemployability is due solely to service-connected 
disability, but rather, whether the veteran's several 
service-connected disabilities, combined, render the veteran 
unemployable, irrespective of whether non-service-connected 
disabilities also contribute to the veteran's 
unemployability.  See Herlehy v. West, 11 Vet. App. 448 
(1998).  

The medical evidence of record, both VA and private, 
demonstrates that the veteran is significantly impaired as a 
result of multiple physical disabilities, some of which are 
service connected and others of which are not service-
connected.  Several medical examiners have reported that the 
veteran is unemployable as a result of his many physical 
disabilities, as the record includes numerous VA and private 
medical opinion statements to that effect.  See statement of 
J.C.F., M.D., December 2004; statement of A.V.P, M.D., 
December 2004 and July 2002; statement of J.S.S., M.D., July 
2002; statement of S.K.S., M.D., July 2002.  

However, there is no specific competent evidence addressing 
to what extent the veteran's service-connected disorders 
render him unemployable.  Given the opinions of the medical 
examiners as just outlined, the evidence remains 
inconclusive, and VA adjudicators cannot rely upon their own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).    

Thus, because the evidence indicates that the veteran is 
unemployable; he presently does not meet the schedular 
criteria for the assignment of a total rating; but the effect 
of his service-connected disorders on his employability has 
not been addressed by competent opinion, this matter will be 
remanded for the RO to readjudicate the veteran's entitlement 
to a total rating based upon extraschedular factors.   

Appellate review of the veteran's increased vision disability 
rating claim is deferred pending the below-enumerated 
actions.

Accordingly, this matter is REMANDED to the RO/AMC for the 
following:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorders 
underlying his claim for a total rating 
that is not evidenced by the current 
record.  The veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  

2.  Following receipt of the veteran's 
response to the above inquiry by the 
RO/AMC, or the passage of a reasonable 
amount of time, the RO/AMC will afford 
the veteran a VA examination or 
examinations, to be conducted by 
appropriately qualified medical or 
occupational health specialists, who will 
ascertain whether the veteran's service-
connected disorders render him unable to 
secure or follow a substantially gainful 
occupation as a result of service-
connected disabilities.  

3.  Following such development, the RO 
should review and readjudicate the 
claims, including specific and detailed 
consideration of whether referral of this 
matter for extraschedular consideration 
is appropriate.  See 38 C.F.R. § 4.2 (If 
the findings on an examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  If any such action does not 
resolve the claims, the RO shall issue 
the appellant a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


